Citation Nr: 0111495	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  96-10 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for a disability manifested by dizziness, 
vision problems, memory loss, and mental problems, allegedly 
due to medical treatment provided by the Department of 
Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the VA 
Regional Office (RO) in St. Louis, Missouri in October 1995.  
The Board remanded this case back to the RO for further 
development in December 1997, and the case has since been 
returned to the Board.


REMAND

In its December 1997 remand, the Board requested both a new 
VA examination and a search for medical records.  The 
requested examination was conducted in November 1998, and the 
RO issued a Supplemental Statement of the Case in June 1999.  
Subsequently, in the same month, the RO received copies of 
additional VA outpatient and hospital records, primarily 
concerning psychiatric treatment, from 1998 and 1999.  
However, the RO did not issue a further Supplemental 
Statement of the Case addressing these records.  See 38 
C.F.R. § 19.31 (2000) (the RO shall issue a Supplemental 
Statement of the Case when additional pertinent evidence is 
received following the issuance of the most recent 
Supplemental Statement of the Case).  The Board finds these 
records to be pertinent, as the veteran's claim encompasses 
"mental problems."  Specifically, during his November 1998 
VA examination, the veteran reported that his alleged drug 
reaction "messed up his brain."

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

The RO should issue a Supplemental 
Statement of the Case on the issue of 
entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000) 
for a disability manifested by dizziness, 
vision problems, memory loss, and mental 
problems, addressing all evidence 
received into the claims file subsequent 
to the June 1999 Supplemental Statement 
of the Case.  The veteran and his 
representative should be permitted a 
reasonable period of time in which to 
respond.

The purpose of this REMAND is to obtain additional 
adjudication in accordance with the VA's due process 
requirements.  The Board intimates no opinion, either factual 
or legal, as to the ultimate outcome of this case.  The 
veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


